Citation Nr: 0301962	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-02 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran's grandchildren, B.C. and K.M., may be 
recognized as the veteran's adopted children for Department 
of Veterans Affairs (VA) purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from July 1965 to 
August 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 Administrative Decision by the 
Manila, Philippines VA regional office (RO).  The matter was 
perfected for appeal in February 2002.  


FINDINGS OF FACT

1.  B.C. and K.M. are the grandchildren of the veteran.  

2.  B.C. was born in December 1996, and K.M. was born in 
November 1997.  

3.  Pursuant to a court order of the Republic of the 
Philippines, the veteran and his wife adopted B.C. and K.M. 
in October 2000.  

4.  The natural mother of B.C. and K.M. is the veteran's 
daughter.  

5.  B.C., K.M. and their natural mother live in the same 
house as the veteran, and they share a room in the veteran's 
home.  

6.  For purposes of determining entitlement to VA benefits, 
the natural mother of B.C. and K.M. is considered to have 
retained custody of these children.   


CONCLUSION OF LAW

The grandchildren of the veteran, B.C. and K.M., may not be 
recognized as the veteran's adopted children for VA purposes.  
38 U.S.C.A. §§ 101(4), 1115 (West 1991); 38 C.F.R. § 3.57(e) 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record in this case shows that the veteran is service 
connected for a seizure disorder, which is evaluated as 40 
percent disabling.  By a March 1997 rating action, however, 
he was also found entitled to pension benefits due to 
impairment caused by non-service connected disability.  The 
monetary award of his pension benefits is greater than those 
derived from his service connected disability, and therefore, 
he receives pension benefits.  As it happens, the rate at 
which pension benefits are paid to veterans is determined in 
part by the number of dependents of the veteran.  The greater 
number of dependents, the greater is the rate at which 
pension is paid.  

In January 1999, the veteran wrote to the RO and essentially 
advised that two of his grandchildren, B.C. (born in December 
1996) and K.M. (born in November 1997) should be considered 
his dependents for VA purposes, since they were in his 
custody and he provided support and protection for them since 
they were born.  The veteran also implied that he had adopted 
these children.  In response to this, the RO wrote to the 
veteran in February 1999, and informed him of the information 
and documentation needed in order to make a decision on this 
question.  Most of these documents were submitted to the RO 
in January 2000, but it was not until November 2000 that the 
veteran submitted a copy of the October 2000 court decision 
granting the veteran's and his wife's request to adopt these 
children.  Shortly thereafter, the RO, in an Administrative 
Decision, determined that the veteran's grandchildren B.C. 
and K.M. may not be recognized as the veteran's adopted 
children for VA purposes.  This appeal ensued.  

Applicable criteria provide that a person residing outside 
any State shall not be considered to be a legally adopted 
child of a veteran unless all of the following conditions are 
met.  

(i) The person was less than 18 years of age at the time of 
adoption.

(ii) The person is receiving one-half or more of the person's 
support from the veteran.

(iii) The person is not in the custody of the person's 
natural parent unless the natural parent is the veteran's 
spouse.

(iv) The person is residing with the veteran (or in the case 
of divorce following adoption, with the divorced spouse who 
is also a natural or adoptive parent) except for periods 
during which the person is residing apart from the veteran 
for purposes of full-time attendance at an educational 
institution or during which the person or the veteran is 
confined in a hospital, nursing home, other health-care 
facility, or other institution.

38 C.F.R. § 3.57(e)(2).

As indicated above, the documents provided by the veteran 
reflect that he and his spouse are recognized under 
Philippine law as the adoptive parents of their 
grandchildren, B.C., and K.M.  These documents, which include 
the relevant court decision, the petition for adoption, 
Adoption Child Study Report, Adoption Home Study Report, and 
supporting affidavits, also show the circumstances under 
which this occurred.  

Evidently, the children at issue are the natural children of 
the veteran's daughter, herself born in April 1978.  At the 
time of B.C.'s birth in 1996, circumstances were such that 
the natural mother and natural father of B.C lived within the 
household of the veteran for shelter and support.  At about 
the time of the birth of K.M. in 1997, the natural father of 
both B.C. and K.M. moved from the veteran's household and has 
had no further contact with the veteran, the natural mother, 
or his own children.  The natural mother of the children, as 
well as the children, have continued to live within the 
veteran's household, where the veteran apparently provides 
for full financial support for all concerned, including the 
cost of the education for the natural mother.  The living 
arrangements are such, however, that the natural mother and 
her children share the same room within the veteran's home.  
For her part, the natural mother, who characterized herself 
as a student with no means of livelihood in her affidavit of 
consent to the adoption, apparently consented to the adoption 
because her parents "have a big heart and with their 
benevolence and economic gains I am assured of [the 
children's] good future."  According to the decision of the 
Philippine court, however, she also testified that "[w]hen 
her parents will die, she will take care of her children."  

Under the circumstances described above, while it is apparent 
the veteran is a devoted parent and grandparent, and 
conscientious in carrying out his duties in these roles, it 
may not be reasonably concluded for purposes of determining 
entitlement to VA benefits, that the children B.C. and K.M., 
are not in the custody of their natural parent.  The natural 
parent has apparently both lived under the same roof with the 
children since their birth and shares the same room with 
them.  While her presence obviously can not be constant, this 
living arrangement and her testimony to the Philippine court 
that it is she who will care for these children upon the 
death of her parents, make it clear that her parental role 
and custody of the children was not severed by this adoption.  
Accordingly, the claim to have the veteran's grandchildren, 
B.C. and K.M., recognized as the veteran's adopted children 
for VA purposes is denied.  

In reaching the foregoing decision, the Board has also 
considered whether the provisions of the Veterans Claims 
Assistance Act of 2000, (VCAA), codified at 38 U.S.C.A. 
5103A, have been met.  This law sets forth obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled.  As set forth above, as early as in 
February 1999, the veteran was informed of the information 
needed to render a decision on this particular claim, all of 
which he subsequently provided.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Furthermore, the statement of the 
case issued to the veteran in 2002, set forth the criteria 
which must be met for VA to recognize adoptions outside of 
the United States, and the reason that the veteran's claim 
was denied was fully explained.  In view of these facts, the 
Board believes there is no outstanding duty to inform the 
veteran that any additional information or evidence is needed 
to substantiate his claim, and since all the required 
evidence necessary to adjudicate it has been obtained, there 
is also no outstanding duty to assist the veteran in 
developing any further evidence that remains unfulfilled.  


ORDER

Recognition of the veteran's grandchildren, B.C and K.M., as 
his adopted children for VA purposes is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

